DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-6 of U.S. Patent No. 8,167,809 in view of Angelsen et al. (US 2005/0203396). ‘809 recites an imaging probe for use in a catheter for ultrasonic imaging comprising a transducer for generating and sensing ultrasonic waves (claim 1) and a housing supporting the transducer (claim 1), the housing including at least one aqua duct formed within the proximal extent of the distal housing at an angle to the center axis (claims 5-6). ‘809 does not specifically claim a transducer backing and the transducer including a first and second surface that is opposite the first surface, the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction, however, Angelsen et al. teaches in the same field of endeavor an imaging probe (100) for use in a catheter for ultrasonic imaging comprising a transducer backing (213) and a transducer (201) configured to generate and receive ultrasonic waves ([0027]), the transducer including a first surface (bottom surface; Fig. 2) and a second surface that is opposite the first surface (top surface; Fig. 2), the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction ([0034]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to have provided ‘809 with the backing material as taught by Angelsen et al. in order to avoid ringing acoustic pulses from the back side of the array ([0027]). For instant claim 10, ‘809 recites an aqua duct formed in an outer surface of the housing at an angle to the catheter center axis (claims 5-6). For instant claim 11, ‘809 recites an opening at a distal end for conducting a fluid there through (claim 1). 
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 9,198,638 in view of Angelsen et al. (US 2005/0203396). ‘638 recites an imaging probe for use in a catheter for ultrasonic imaging comprising a transducer for generating and sensing ultrasonic waves (claim 1) and a housing supporting the transducer (claim 1), the housing including at least one aqua duct formed within the proximal extent of the distal housing at an angle to the center axis (claims 3-4). ‘638 does not specifically claim a transducer backing and the transducer including a first and second surface that is opposite the first surface, the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction, however, Angelsen et al. teaches in the same field of endeavor an imaging probe (100) for use in a catheter for ultrasonic imaging comprising a transducer backing (213) and a transducer (201) configured to generate and receive ultrasonic waves ([0027]), the transducer including a first surface (bottom surface; Fig. 2) and a second surface that is opposite the first surface (top surface; Fig. 2), the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction ([0034]; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to have provided ‘638 with the backing material as taught by Angelsen et al. in order to avoid ringing acoustic pulses from the back side of the array ([0027]). For instant claim 9, ‘638 recites a tapered cutout surface at the housing proximal to the transducer (claim 1). For instant claim 10, ‘638 recites an aqua duct formed in an outer surface of the housing at an angle to the catheter center axis (claims 3-4). For instant claim 11, ‘638 recites an opening at a distal end for conducting a fluid there through (claim 1). 
Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of U.S. Patent No. 8,167,809. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 12 recites overlapping subject matter as ‘809. ‘809 recites an imaging probe for use in a catheter for ultrasonic imaging .
Claims 12-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7, of U.S. Patent No. 9,198,638. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 12 recites overlapping subject matter as ‘638. ‘638 recites an imaging probe for use in a catheter for ultrasonic imaging comprising a transducer configured to generate and sense ultrasonic waves (claim 1) and a housing that houses the transducer at an angle (claim 1), the housing including at least one aqua duct formed within the proximal extent of the distal housing at an angle to the center axis (claims 3-4). For instant claim 13, ‘638 recites a drive shaft coupled to the housing and configured to rotate the housing (claim 1) and wherein the aqua duct has a proximal side and a distal side, and wherein the aqua duct is formed so that the proximal side leads to the distal side in the direction of rotation of the housing (claim 6). For instant claim 14, ‘638 recites at least two aqua ducts (claim 7). For instant claim 15, ‘638 wherein the aqua duct has a proximal side and a distal side, and wherein the aqua duct is formed so that the proximal side leads to the distal side in the direction of rotation of the housing (claim 6). For instant claim 16, ‘638 .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Angelsen et al. (US 2005/0203396).
Angelsen et al. discloses an imaging probe (100) for use in a catheter for ultrasonic imaging comprising a transducer backing (213) and a transducer (201) configured to generate and receive ultrasonic waves ([0027]), the transducer including a first surface (bottom surface; Fig. 2) and a second surface that is opposite the first surface (top surface; Fig. 2), the first surface facing the transducer backing and the second surface disposed at an angle sloping toward a catheter center axis in a proximal direction ([0034]; Fig. 2). Angelsen et al. discloses wherein the second surface is configured to facilitate non-turbulent fluid flow over the second surface to prevent air bubble formation at the transducer (Flat surface of transducer; Fig. 2). Angelsen et al. discloses wherein the transducer backing includes a backing surface facing the first surface of the transducer, and wherein the backing surface is disposed at an angle sloping toward the catheter center axis in the proximal direction (Fig. 2). Angelsen et al. discloses a drive shaft configured to move the transducer (205), wherein the second surface includes a proximal end and a distal end that is opposite the proximal end, the proximal end being closer to the .
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/PETER LUONG/Primary Examiner, Art Unit 3793